UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-4653 The American Funds Tax-Exempt Series I (Exact name of registrant as specified in charter) 1101 Vermont Avenue, NW Washington, DC 20005 (Address of principal executive offices) Michael W. Stockton Treasurer The American Funds Tax-Exempt Series I 1101 Vermont Avenue, NW Washington, DC 20005 (Name and address of agent for service) Registrant's telephone number, including area code:(202) 842-5665 Date of fiscal year end: July 31, 2009 Date of reporting period: July 31, 2009 ITEM 1. Reports to Stockholders. Annual report dated July 31, 2009 The right choice for the long term® The Tax-Exempt Fund of Maryland The Tax-Exempt Fund of Virginia The American Funds Tax-Exempt Series I Annual report for the year ended July 31, 2009 The Tax-Exempt Fund of Maryland® seeks a high level of current income exempt from federal and Maryland state income taxes. Additionally, the Fund seeks to preserve capital. The Tax-Exempt Fund of Virginia® seeks a high level of current income exempt from federal and Virginia state income taxes. Additionally, the Fund seeks to preserve capital. These Funds are two of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2009 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 3.75% maximum sales charge The Tax-Exempt Fund of Maryland –2.96% 1.68% 3.25% The Tax-Exempt Fund of Virginia –1.48 At net asset value The Tax-Exempt Fund of Maryland The Tax-Exempt Fund of Virginia The total annual Fund operating expense ratios were 0.70% for The Tax-Exempt Fund of Maryland and 0.68% for The Tax-Exempt Fund of Virginia for Class A shares as of July 31, 2009. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The Funds’ investment adviser and business manager waived a portion of their management fees from September 1, 2004 through December 31, 2008. Fund results shown reflect the waivers, without which they would have been lower. Please see the Financial Highlights tables on pages 24 and 25 for details. The Funds’ 30-day yields for Class A shares as of August 31, 2009, calculated in accordance with the Securities and Exchange Commission formula, were 2.80% for The Tax-Exempt Fund of Maryland and 2.90% for The Tax-Exempt Fund of Virginia. (For investors in the 44.45% Maryland tax bracket and the 40.75% Virginia tax bracket, this is equivalent to taxable yields of 5.04% for The Tax-Exempt Fund of Maryland and 4.89% for The Tax-Exempt Fund of Virginia.) The Funds’ distribution rates for Class A shares as of that date were 3.66% and 3.53%, respectively. All figures reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which each Fund is earning income on its current portfolio of securities while the distribution rate reflects the Funds’ past dividends paid to shareholders. Accordingly, the Funds’ SEC yields and distribution rates may differ. Results for other share classes can be found on page 31. All investments are subject to certain risks. The value of shares of the Funds will fluctuate as interest rates change. Bond funds carry the risks of the securities in which they invest, such as, inflation, interest rate fluctuations and credit or default risk. The return of principal in bond funds is not guaranteed. Additionally, each Fund is more susceptible to factors adversely affecting issuers of its state’s tax-exempt securities than a more widely diversified municipal bond fund. Bond ratings are generally issued by independent rating agencies and are designed to provide an indication of an issuer’s creditworthiness. Please see the Funds’ most recent statement of additional information for details. Income may be subject to federal alternative minimum taxes. Certain other income, as well as capital gain distributions, may be taxable. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the Funds. Cover: The Natural Bridge in Virginia. Fellow shareholders: For the 12 months ended July 31, 2009, The Tax-Exempt Fund of Maryland and The Tax-Exempt Fund of Virginia had total returns of 2.62% and 3.88%, respectively, with all dividends reinvested. The Maryland Fund distributed tax-free income dividends of approximately 58 cents a share and the Virginia Fund, approximately 59 cents a share. Neither Fund made capital gain distributions. The Maryland Fund’s tax-exempt income return, with dividends reinvested, was 3.87%, which is equivalent to a 6.97% taxable return if you are in the highest combined federal, state and local tax bracket of 44.45%. If you took your dividends in cash, your income return was 3.80%, the equivalent of a 6.84% taxable income return. The Virginia Fund’s tax-exempt income return, with dividends reinvested, was 3.78%, which is equivalent to a 6.38% taxable return if you are in the highest combined federal and state tax bracket of 40.75%. If you took your dividends in cash, your income return was 3.72%, the equivalent of a 6.28% taxable income return. As we noted in our report to shareholders six months ago, yields on longer term, high-quality municipal bonds continued to exceed the yield of U.S. Treasury securities of comparable maturities. However, this unusual pattern has reversed somewhat among bonds with shorter durations, which now yield less than comparable Treasuries. In many ways, the municipal bond market was a haven from the instability experienced by other types of investments, yet it still experienced considerable volatility over the course of the past year. Municipal bond prices trended down in 2008 but have generally increased so far this year. For the Maryland Fund, the net asset value per share fell from $15.16 to $14.95 for the year ended July 31, 2009. The Virginia Fund’s net asset value at the end of July was $15.90, the same value as one year ago. The table below highlights the Funds’ average annual total returns for Class A shares at net asset value over longer periods and compares them with their respective peer-group averages — the Lipper Maryland Municipal Debt Funds Average and the Lipper Virginia Municipal Debt Funds Average. For periods ended July 31, 2009, with all distributions reinvested 1 year 5 years 10 years The Tax-Exempt Fund of Maryland 2.62% 2.66% 3.82% Lipper Maryland Municipal Debt Funds Average The Tax-Exempt Fund of Virginia Lipper Virginia Municipal Debt Funds Average The national economy and financial markets While the financial markets have gained ground in recent months, the past 12 months have been some of the most difficult since the Great Depression. The national economy has experienced negative growth rates in its gross domestic product (GDP) for the past four consecutive calendar quarters. This was coupled with dramatic losses in both stock and bond markets not only in the United States, but around the world. A crisis in the subprime mortgage market and subsequent falling home prices led to sharp declines for many mortgage-backed securities. Many of the nation’s largest commercial and investment banks suffered large losses, resulting in bankruptcies and mergers during 2008. Mortgage giants Fannie Mae and Freddie Mac were placed into federal conservatorship in September 2008. Both the stock and bond markets experienced large selloffs, with many investors moving to U.S. Treasury securities and money market funds. The U.S. Treasury, Federal Reserve and other federal agencies responded in late 2008 with numerous programs to ensure the viability of the nation’s financial system. Lending, guarantee and asset purchase programs were established. The U.S. Treasury made investments in many financial institutions. More recently, it appears to us that the financial system is stabilizing and may be heading for a recovery. The national economy remains in a recession, however, some economists forecast that the GDP will be positive in the second half of 2009. The Federal Reserve lowered the federal funds target rate to nearly zero in 2008 and has held it there, and Congress passed a stimulus program to bolster the economy. While there are some hopeful signs for the national economy, unemployment remains high and home foreclosures and consumer and commercial loan delinquencies continue. Many states are facing budget shortfalls as tax revenues have declined. Maryland and Virginia economies Both Maryland and Virginia are facing reduced revenues as a result of the national recession. The Maryland General Assembly enacted a balanced budget of $32.3 billion for fiscal year 2010, which included a 3.6% reduction in general fund spending. Further cuts are possible if revenues continue to decline. As a result of income tax increases in 2008, Maryland’s combined state and local tax rate, at the highest marginal tax brackets, now makes it the sixth highest in the country. Maryland also increased its sales tax and corporate income tax. Virginia, which uses a two-year budget process, has taken a variety of steps, including hiring freezes, layoffs and targeted cuts, to make up a budget shortfall that has exceeded $2.5 billion. Virginia has avoided any general income tax increases. Both Maryland and Virginia continue to be among the few states to hold a triple-A bond rating from all the major rating agencies for their general obligation bonds. Maryland and Virginia have, as of the past year ended July 31, 2009, unemployment rates well below the national rate of 9.4%. Over the course of the past fiscal year, Maryland’s unemployment rate rose from 4.4% to 7.3%, while Virginia’s increased from 4.0% to 6.9%. The municipal bond market and the Funds’ portfolios As noted above, the municipal bond market was more volatile throughout the past fiscal year than is customary. While the financial crisis was certainly a contributing factor, several prominent dealer firms in the market either failed or withdrew from the market, hurting market liquidity. As the financial crisis appears to have eased, stability seems to be returning to the market. Over the course of the past 12 months, both Funds increased the percentage of their holdings in the triple-A bond rating category while reducing their holdings in lower ratings. The Funds also increased their holdings in the intermediate range of maturities, while decreasing short and very long maturity holdings. Generally, lower rated and longer maturity holdings were more volatile and less liquid over the past year. Both Funds continue to hold a high percentage of higher quality, relatively liquid securities and remain broadly diversified. Please see the tables on page 5 for the Maryland Fund and on page 11 for the Virginia Fund. Going forward While the recession is forcing both Maryland and Virginia to address revenue shortfalls, both states should come through this period with less pain than many other states are experiencing. We anticipate that the Funds will continue to provide a reasonably stable flow of tax-exempt income, while the municipal bond market hopefully moves away from the high levels of turbulence of the past year. Sincerely, James H. Lemon, Jr.
